Title: From Thomas Jefferson to Andrew Ellicott, 3 July 1792
From: Jefferson, Thomas
To: Ellicott, Andrew



Dear Sir
Philadelphia July 3. 1792.

I inclose a letter for Dr. Stewart, open to you, because I think, besides taking care that he receives it, you will have the goodness to make the same inquiries which I press on him, and that this will double my chance of finding out a level road which I am pretty sure exists, and would be an immense convenience to me. Be so kind as to stick a wafer in the Dr.’s letter. I am with great esteem Dr. Sir Your most obedt. humble servt

Th: Jefferson

